 1
 2
 3
 4
 5
 6
 7
                                    UNITED STATES DISTRICT COURT
 8                                 EASTERN DISTRICT OF CALIFORNIA
 9   MOHAMMAD ABUL HASNAT, et al.,                        )   Case No.: 1:19-cv-00388 LJO SAB
10                                                        )
                              Plaintiff,                  )   ORDER DIRECTING CLERK OF COURT
11                                                        )   TO CLOSE CASE AND REFLECT
                      v.                                  )   VOLUNTARY DISMISSAL PURSUANT
12                                                        )   TO RULE 41(a) OF THE FEDERAL
13   MICHAEL POMPEO, et al.,                              )   RULES OF CIVIL PROCEDURE
                                                          )
14                            Defendants.                 )   (ECF No. 16)
                                                          )
15                                                        )
16
17            On July 2, 2019, a stipulation was filed dismissing this action in its entirety. In light of the

18   stipulation of the parties, this action has been terminated, Fed. R. Civ. P. 41(a)(1)(A)(ii); Wilson

19   v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997).
20            Accordingly, the Clerk of the Court is HEREBY ORDERED to CLOSE the file in this case
21   and adjust the docket to reflect voluntary dismissal of this action pursuant to Rule 41(a).
22
23   IT IS SO ORDERED.

24   Dated:     July 3, 2019
                                                             UNITED STATES MAGISTRATE JUDGE
25
26
27
28


                                                         1
